



Exhibit 10.18
DEVELOPMENT MANAGEMENT AGREEMENT
THIS DEVELOPMENT MANAGEMENT AGREEMENT (this “Agreement”) is made and entered
into as of the 18th day of January, 2018, (“Effective Date”) by and between IBG
REAL ESTATE HOLDINGS II, INC., a Texas corporation (“Owner”), and KDC MCKINNEY
DEVELOPMENT ONE LLC, a Texas limited liability company (“Manager”).
RECITALS:
A.    Owner is the owner of the land located m Collin County, Texas, which is
described in Exhibit A (the “Land”).
B.    Owner desires to engage Manager to carry out certain duties regarding the
administration and management of the design, development and construction of the
Project.
C.    Owner and Manager desire to enter into this Agreement to evidence the
engagement of Manager by Owner as an independent contractor in connection with
the above described activities, and to evidence the respective obligations of
Manager and Owner in connection therewith.
AGREEMENTS:
For and in consideration of the mutual covenants and agreements herein
contained, the adequacy of all consideration is hereby acknowledged, Owner and
Manager hereby enter into this Agreement on the following terms and conditions:
Article I.
DEFINITIONS
“Architect’s Contract” shall mean the agreement with respect to the Project to
be executed between Manager and Project Architect with Owner’s approval.
“Budget” shall mean the budget for the design, development and construction of
the Project which will be prepared by Manager and submitted to Owner for
approval concurrently with Owner’s approval of the final guaranteed maximum
price for the Shell Improvements under the Construction Contract, together with
any amendments thereto which are approved by Owner and Manager in writing. The
Budget will also be increased by the Interior Improvements Change Order. A
preliminary budget for the design, development and construction of the Shell
Improvements is attached hereto as Exhibit B.
“Building” shall mean an office building consisting of approximately 161,000
rentable square feet of floor area, to be constructed on the Land as part of the
Shell Improvements and in substantial accordance with the Plans and
Specifications.
“Business Days” is defined in Section 6.12 below.





--------------------------------------------------------------------------------





“Construction Contract” shall mean the construction contract with respect to the
Project to be executed between Contractor and Manager with Owner’s approval.
“Construction Schedule” shall mean the construction schedule for the Project to
be provided in the Construction Contract, as the same will be amended to reflect
Contractor’s Schedule for the completion of the Interior Improvements. A
preliminary construction schedule for the Shell Improvements is attached hereto
as Exhibit C. All dates set forth in the Construction Schedule shall be extended
by Unavoidable Delays.
“Contractor” shall mean Rogers-O’Brien Construction Company, Ltd., or such other
general contractor as may be selected by Manager and approved by Owner.
“Contractor’s Construction Warranties” shall mean the warranties provided by
Contractor to Manager pursuant to the Construction Contract.
“Cost Savings” means the amount, if any, by which the Developer Guaranteed Costs
set forth in the Budget, as increased by change orders under the Construction
Contract which are approved by Owner (including, without limitation, the
Interior Improvements Change Order), exceed the sum of the actual amount of the
Developer Guaranteed Costs paid to Manager plus the actual amount of change
orders under the Construction Contract which are paid by Owner (including,
without limitation, the Interior Improvements Change Order).
“Default Rate” shall mean, on any particular date or for any particular period,
that annual rate of interest, calculated on the basis of a 360 day year, which
is the lesser of (a) the maximum rate which, when compounded monthly, is not
prohibited by applicable law, or (b) that variable rate which is equal to the
Prime Rate (as hereinafter defined) in effect on such date or during such
period, plus five percent (5%) per annum (and, if (b) is applicable, the Default
Rate shall change with, and be effective as of the same date as any changes in
the Prime Rate).
“Developer Contingency” means the amount identified as the Developer Contingency
in the Budget.
“Developer Guaranteed Costs” shall mean the costs identified in the Budget as
the Developer Guaranteed Costs.
“Development Fee” shall mean a fee to Manager in the amount of four percent (4%)
of the Developer Guaranteed Costs.
“Governmental Changes” means any changes to the Plans and Specifications for the
Project required by a governmental or quasi-governmental authority after the
Budget is approved by both Owner and Manager.
“Improper Action” shall mean any act by Owner or Manager in carrying out their
respective duties under this Agreement which constitutes gross negligence or
willful misconduct, or a material breach of any provision of this Agreement.


2



--------------------------------------------------------------------------------





“Interior Improvements” shall mean the improvements to the interior of the
Building to be constructed in substantial accordance with Plans and
Specifications.
“Interior Improvements Change Order” is defined in Section 2.9 below.
“Liquidated Damages” shall mean, for each day commencing on the Target
Substantial Completion Date and continuing until the earlier of (a) the
Substantial Completion Date or (b) the date Owner terminates this Agreement, the
following applicable amounts: (i) for the thirty (30) day period commencing on
the Target Substantial Completion Date, $.00 per day, (ii) commencing thirty-one
(31) days after the Target Substantial Completion Date and continuing until the
date which is sixty (60) days after the Target Substantial Completion Date,
$5,000.00 per day; (c) commencing sixty-one (61) days after the Target
Substantial Completion Date and continuing until the date which is ninety (90)
days after the Target Substantial Completion Date, $10,000.00 per day; and (d)
commencing ninety-one (91) days after the Target Substantial Completion Date,
$20,000.00 per day.
“Notice” shall mean (for convenience, severally and collectively) any notice,
statement, communication, request, reply or advice provided or permitted to be
given, made or accepted pursuant to this Agreement.
“Permitted Field Changes” shall mean any changes to the Plans and Specifications
which (a) do not increase the Budget; (b) do not reduce the structural integrity
of the Building, materially affect the functionality of the systems in the
Building, or materially alter the exterior appearance of the Building, (c) are
not materially inconsistent with the Plans and Specifications, and (d) do not
adversely affect the Contractor’s Construction Warranty or are otherwise
approved in writing by the Contractor, and (e) will not cause the Substantial
Completion Date to be later than the Target Substantial Completion Date.
“Plans and Specifications” means the latest plans and specifications for the
construction of the Project which are approved by Owner and Manager, as the same
may thereafter be modified with the mutual written approval of Owner and
Manager. Following written approval by Owner and Manager of the plans and
specifications for the Interior Improvements, such approved plans and
specifications shall be a part of the Plans and Specifications for all purposes
under this Agreement. The preliminary plans and specifications for the Shell
Improvements are attached hereto as Exhibit D.
“Prime Rate” shall mean, when used to determine an interest rate under this
Agreement, the rate per annum as stated in the Money Rates Section in The Wall
Street Journal for the period for which such rate applies.
“Project” shall mean the Building and other improvements, together with all
roads, parking lots, landscaping, utilities, fire control systems, and other
items of infrastructure (whether on the Land or not), the Interior Improvements
and any and other appurtenances related thereto as contemplated by the Plans and
Specifications.


3



--------------------------------------------------------------------------------





“Project Architect” shall mean The Smith Group or such other architect selected
by Manager and approved by Owner.
“Shell Improvements” shall mean the improvements described on Exhibit D attached
hereto.
“Substantial Completion” or “Substantially Complete” shall mean that both (a)
the Project Architect has issued a certificate of substantial completion (AIA
Form G704) with respect to the Project, subject only to the completion of items
set forth on a punch list, if any, to be attached to such certificate of
substantial completion, and (b) a certificate of occupancy (or equivalent) has
been issued with respect to the portion of the Building to be occupied by Owner.
“Substantial Completion Date” shall mean the date on which Substantial
Completion occurs.
“Target Substantial Completion Date” means the estimated date of Substantial
Completion as set forth in the Construction Schedule. The Target Substantial
Completion Date will automatically extend by one (1) day for each day of
Unavoidable Delay.
“Unavoidable Delay” shall mean, in reference to delays in the performance of
obligations, that one or more of the following events have caused such delay:
strikes, lockouts, labor disputes, acts of God (tornadoes or earthquakes),
material changes in governmental restrictions, governmental regulations, or
governmental controls which detrimentally effect the Construction Schedule,
delay in issuance of permits or approvals (including, without limitation, fire
marshal approvals) that are not caused by Manager or Contractor and which
detrimentally effect the Construction Schedule, war or acts of terrorism, fire
or other casualty not caused by Manager or Contractor, delays caused by
Unforeseen Site Conditions, delays caused by Governmental Changes which are not
caused by Manager or Contractor, delays which Contractor is permitted to claim
pursuant to the Construction Contract, delays caused by changes to the Plans and
Specifications or to the Project requested by Owner, delays caused by Owner’s
failure to approve the plans and specifications for the Interior Improvements on
or before the date set forth in the Construction Schedule, delays caused by
Owner’s Improper Actions.
“Unforeseen Site Conditions” shall mean conditions on or beneath the Land or
offsite from the Land, in either case which are unknown to Manager as of the
Effective Date.
ARTICLE II.    
DEVELOPMENT MANAGEMENT SERVICES
Section 2.1    Engagement. Subject to the provisions of this Agreement, Owner
hereby engages Manager for the performance of the duties herein set forth. Owner
acknowledges that Manager is not a licensed architect or engineer. Subject to
the provisions of this Agreement, Manager hereby accepts such engagement and,
acting as an independent contractor, shall, during the term of this Agreement,
administer and manage the design, development and construction of the Project in
accordance with this Agreement. Without limitation of the foregoing, Manager
agrees to perform the following services in connection with the Project:


4



--------------------------------------------------------------------------------





(a)    oversee performance by the Contractor of its obligations under the
Construction Contract and the performance by the Project Architect of its
obligations under the Architect’s Agreement;
(b)    review on behalf of Owner, and recommend approval or disapproval of, any
revisions to the Plans and Specifications;
(c)    assist Owner in obtaining all permits, licenses, approvals and
authorizations required to construct the Project;
(d)    advise Owner of any material failure of Contractor to prosecute the
Project in substantial accordance with the Plans and Specifications which is
actually observed or discovered by Manager;
(e)    assist Owner in evaluating and processing change orders;
(f)    monitor compliance by both Owner and Contractor with the insurance
requirements set forth in the Construction Contract;
(g)    review all punch lists and monitor completion of the items set forth
thereon by Contractor, and direct the implementation by Contractor of corrective
measures to address, complete and resolve defect or warranty claims;
(h)    enforce Contractor’s Construction Warranties (provided that any legal
fees required m order to enforce Contractor’s Construction Warranties shall be
paid by Owner);
(i)    provide such other reasonable services which are incidental to the above
listed services as may be reasonably requested by Owner from time to time in
connection with the Project and are typical of the type of services provided by
other development managers performing development management services on similar
projects to the Project;
(j)    coordinate vendors with Contractor; and
(k)    assist Owner in finalizing the Budget, presenting base costs and
potential upgrades for the entire Project at one time to facilitate Owner’s
decisions regarding the final Budget, establishing a reasonable Developer
Contingency to absorb cost overruns and assisting the Owner in imposing cost
discipline in the development and construction of the Project.
Section 2.2    Compensation. In consideration of the performance by Manager of
the duties set forth in this Agreement, Owner shall pay the Development Fee to
Manager. The Development Fee shall be paid as follows:
(a)    Eighty-seven and one-half percent (87.5%) of the portion of the
Development Fee which is applicable to the Shell Improvements shall be paid in
monthly installments based upon the percentage of the Shell Improvements which
is then completed as set forth


5



--------------------------------------------------------------------------------





in the most recent draw request submitted by Contractor pursuant to the
Construction Contract;
(b)    Eighty-seven and one-half percent (87.5%) of the portion of the
Development Fee which is applicable to the Interior Improvements shall be paid
in monthly installments based upon the percentage of the Interior Improvements
which is then-completed as set forth in the most recent draw request submitted
by Contractor pursuant to the Construction Contract;
(c)    The balance of the Development Fee shall be paid upon the later of (i)
Substantial Completion, or (ii) completion of items set forth on a punch list,
if any attached to the Project Architect’s certificate of substantial
completion.
By way of example, if (i) the amount of the Development Fee applicable to the
Shell Improvements is $1,655,000.00, (ii) eighty-seven and one-half percent
(87.5%) of such amount is $1,448,125.00, and (iii) the most recent draw request
submitted by Contractor to Manager states that the Shell Improvements are forty
percent (40%) complete, the monthly installment of the Development Fee due to
Manager shall be the difference between (A) $579,250.00 (which is forty percent
(40%) of $1,448,125.00) and (B) the portion of the Development Fee applicable to
the Shell Improvements which has previously been paid by Owner to Manager.
Each payment of the Development Fee shall be due and payable within 30 days of
the date of invoice for such payment (accompanied by the applicable written
certification of the Contractor as to the percentage of completion of the Shell
Improvements and/or the Interior Improvements) is received by Owner. Any amount
payable to Manager pursuant to this Section 2.2 which is not paid on the due
date therefor shall bear interest at the Default Rate from the due date to the
date paid by Owner.
Section 2.3    Payment of Project Costs; Reimbursement of Advances by Manager.
Owner shall be responsible for paying and making all disbursements for all costs
and expenses of designing, developing and constructing the Project and
reimbursement of out-of-pocket advances made by Manager as set forth in the
Budget and pursuant to the Architect’s Contract, the Construction Contract, and
the terms of this Agreement.
Section 2.4    Performance, Standard of Care. In performing its duties,
responsibilities, and obligations hereunder, Manager agrees: (a) to act in
Owner’s best interests with respect to the matters subject to Manager’s control
under this Agreement; (b) to deal at arm’s length with all persons and parties
providing services with respect to the Project; (c) to cooperate with Owner and
to furnish efficient business administration and oversight in a manner
consistent with the Budget for the Project; (d) to keep Owner informed as to all
material matters regarding the development of the Project which become known to
Manager; (e) to make recommendations to Owner as to the development of the
Project, (f) to coordinate with Owner and obtain direction, approvals, and
consents from Owner to the extent required under this Agreement; and (g) to
devote a sufficient amount of time, attention, skilled personnel, and other
resources to its duties and responsibilities under this Agreement.


6



--------------------------------------------------------------------------------





Section 2.5    Owner Obligations. Owner shall make all payments required of
Owner pursuant to this Agreement, the Architect’s Contract and the Construction
Contract promptly but in no event later than thirty (30) days after the date the
same are required to be paid (provided, however, that amounts payable under the
Architect’s Contract, the Construction Contract or any other contracts approved
by Owner shall be paid on or before the dates required for payments pursuant to
the terms thereof). Subject to the exercise of its rights under this Agreement,
Owner agrees to cooperate with Manager to allow Manager to carry out the
obligations of Manager hereunder.
Section 2.6    Completion and Building Project Cost Guaranty. As a material
inducement to Owner to enter into this Agreement, Manager hereby unconditionally
guarantees to Owner (a) the Substantial Completion of the Project not later than
the Target Substantial Completion Date (as the same may be extended by
Unavoidable Delays), (b) completion of the Project in substantial accordance
with the Plans and Specifications, and (c) the full and timely payment of the
actual Developer Guaranteed Costs in excess of the total amount of the Developer
Guaranteed Costs set forth in the Budget, subject to increases (or decreases) in
Developer Guaranteed Costs due to approved change orders under the Construction
Contract, and not including costs arising from Governmental Changes not caused
by Manager or Contractor, costs arising from Unavoidable Delays, and costs
incurred as the result of Unforeseen Site Conditions. Costs incurred by Owner
other than the Developer Guaranteed Costs shall not be guaranteed by Manager and
shall be paid by Owner. Notwithstanding anything contained in this Agreement to
the contrary, the aggregate liability of Manager pursuant to this Section 2.6
shall be limited to the total amount of the Development Fee.
Section 2.7    Permitted Field Changes. Owner hereby authorizes Manager to issue
change orders to Contractor, without approval by Owner but with the approval of
the Project Architect, for the purpose of authorizing Permitted Field Changes.
Section 2.8    Cost Savings and Developer Contingency. Owner acknowledges that
Manager has the right, without approval by Owner, to apply the Developer
Contingency to the payment of the Developer Guaranteed Costs and that Owner has
no right to direct the application of funds in the Developer Contingency to the
payment of any other costs (including, without limitation, offsite development
costs). Owner further acknowledges and agrees that Manager shall have the right,
without approval by Owner, to apply funds resulting from cost savings in one (1)
or more categories of the Developer Guaranteed Costs to the payment of other
categories of the Developer Guaranteed Costs. Owner agrees that fifty percent
(50%) of any Cost Savings shall be paid to Manager within one hundred twenty
(120) days following the Substantial Completion Date.
Section 2.9    Interior Improvements. After the plans and specifications for the
Interior Improvements are approved by Owner and Manager, Owner shall request
that Contractor issue a change order to the Construction Contract setting forth
the guaranteed maximum price of the Interior Improvements and a revised
Construction Schedule for the completion of the Interior Improvements. After
such change order is approved by Owner in writing (such change order, as
approved by Owner, is called the “Interior Improvement Change Order”), the
Budget shall be amended to increase Developer Guaranteed Costs by the amount of
the cost of the Interior Improvements as set forth in


7



--------------------------------------------------------------------------------





the Interior Improvements Change Order and the Construction Schedule shall be
amended to reflect the schedule set forth in the Interior Improvements Change
Order.


ARTICLE III.    
REPORTS AND STATEMENTS; INDEMNITY
Section 3.1    Owner’s Representative. In order to facilitate the progress of
construction and to coordinate the efforts of Owner, Manager and the Project
Architect, Owner shall designate a representative authorized to act in Owner’s
behalf and render decisions pertaining to proposed changes in the construction
work and resulting changes in the Budget. Initially, Owner’s representative is
Jim White.
Section 3.2    Reports and Statements.
(a)    Manager shall record the progress of the design, development and
construction of the Project, and shall submit written progress reports to Owner,
on a monthly basis. Each such report shall include a description of any
Permitted Field Changes undertaken during the preceding month.
(b)    Manager shall monitor the Budget and deliver financial reports to Owner,
on a monthly basis, showing actual costs for the Project in progress and
estimates for uncompleted tasks, identifying variances between actual and
budgeted or estimated costs, incorporating approved change orders as they occur,
and advising Owner whenever projected costs exceed the Budget for the Project.
(c)    The reports to be submitted by Manager to Owner pursuant to
Sections 3.2(a) and (b). above shall be prepared in accordance with the format
as depicted in the sample report and the reporting requirements attached as
Exhibit E, and shall be submitted to Owner by Manager, with respect to a
particular month within thirty (30) days following the final day of such month.
Section 3.3    Indemnity.
(a)    Owner shall indemnify, defend and hold Manager harmless from and against
any and all claims, demands, liabilities, costs, expenses (including reasonable
attorney’s fees) damages, and causes of action of any nature arising from (i)
any breach of this Agreement by Owner, and (ii) any death or personal injury or
damage which occurs on the Land, which is not caused by the act or omission of
Manager, Contractor or any subcontractor of Contractor.
(b)    Manager shall indemnify, defend and hold Owner harmless from and against
any and all claims, demands, liabilities, costs, expenses (including reasonable
attorney’s fees) damages, and causes of action of any nature whatsoever arising
from (i) any breach of this Agreement by Manager, and (ii) any death or personal
injury or damage which occurs


8



--------------------------------------------------------------------------------





on the Land which is caused by the act or omission of Manager, Contractor, or
any subcontractor of Contractor.
(c)    The indemnities provided in this Section 3.3 shall survive for one (1)
year following Substantial Completion.
ARTICLE IV.    
INSURANCE
Section 4.1    Owner’s Insurance. Owner shall maintain, at Owner’s expense, and
keep in force during the term of this Agreement, commercial general liability
insurance including primary coverage of not less than $1,000,000 per occurrence
and $2,000,000 general aggregate, with overlying umbrella liability insurance
coverage of not less than $25,000,000 as to both injury to or death of persons
and damage to or destruction of property. Such insurance shall be endorsed
specifically to include within its scope of coverage all liabilities and
indemnities for which Owner is obligated and liable under the terms of this
Agreement; and with respect to such umbrella liability insurance coverage shall
not provide for a self-insured retention in excess of $100,000. Such insurance
shall be written by companies selected by Owner which are nationally recognized
and legally qualified to issue such insurance; and shall name Owner as named
insured and Manager as an additional insured. In addition, the Owner shall
maintain, builder’s risk insurance for “all risks” of damage to the Project and
in the full insurable value of all to be constructed as a part of the Project,
including, without limitation, insurance for loss of projected rental value
thereof. Owner shall have the right to direct Manager to require Contractor to
obtain and maintain the insurance coverage described in the immediately
preceding sentence.
Section 4.2    Manager’s Insurance. Manager shall maintain, at Manager’s
expense, and keep in force during the term of this Agreement:
(a)    Commercial general liability insurance including primary coverage of not
less than $1,000,000 per occurrence, and $2,000,000 in general aggregate, with
overlying umbrella liability insurance coverage of not less than $25,000,000 as
to both injury to or death of persons and damage to or destruction of property.
Such insurance shall be endorsed specifically to include within its scope of
coverage all liabilities and indemnities for which Manager is obligated and
liable under the terms of this Agreement; and with respect to the umbrella
liability insurance coverage shall not provide for a self-insured retention in
excess of $100,000;
(b)    Comprehensive automobile liability insurance covering motor vehicles
owned, not owned and hired by Manager or Contractor in the minimum amount of
$1,000,000 combined single limit;
(c)    Worker’s compensation and employer’s liability insurance as (and it)
required by applicable law covering all employees of Manager involved in the
performance of Manager’s services hereunder in a minimum amount required by the
State of Texas (which amount shall be no less than $500,000); and


9



--------------------------------------------------------------------------------





(d)    Errors and Omissions Insurance services with a minimum limit of
$2,000,000 primary coverage and $3,000,000 excess liability coverage. The
insurance policies described in this Section 4.2 shall be written by companies
selected by Manager which are nationally recognized and legally qualified to
issue such insurance. The policies described in subparts (a) and (b) of this
Section 4.2 will name Manager as an additional insured.
Section 4.3    Policies: Availability of Insurance.
(a)    Every policy referred to in Sections 4.1 and 4.2 shall (i) provide that
it will not be canceled, amended, or reduced except after not less than thirty
(30) days written notice to Owner and Manager, as applicable, (ii) provide that
such insurance shall not be invalidated by any act or negligence of Owner or
Manager, as applicable, or any person or entity having an interest in the
Project, nor by any foreclosure or other proceedings or Notices thereof relating
to the Project, nor by any change in title to or ownership of the Project, and
(iii) include a waiver of all rights of subrogation against Owner, its officers,
directors, shareholders, constituent partners, employees or agents, as
applicable, and against Manager, its officers, directors, shareholders,
constituent partners, employees or agents, as applicable.
(b)    Owner, with respect to the coverage required under Section 4.1 shall
deliver to Manager, and Manager, with respect to the coverage required under
Section 4.2 shall deliver to Owner, certificates of insurance evidencing the
existence of all insurances which are required to be maintained by Owner and
Manager, respectively, under Sections 4.1 and 4.2, such delivery to be made (i)
contemporaneously with or prior to the execution and delivery of this Agreement,
and (ii) at least fifteen (15) days prior to the expiration date of any such
insurance.
Section 4.4    Cooperation. Owner and Manager shall furnish to the other any
information reasonably requested and required by the other for the purpose of
establishing insurance coverage.
ARTICLE V.    
TERM
Section 5.1    Term. This Agreement shall commence as of the Effective Date and
shall continue until all amounts payable to Manager hereunder are paid in full;
provided that unless this Agreement is terminated pursuant to Section 5.2 or
Section 5.3 below, Manager’s obligations under Section 2.l(h) shall continue
until expiration of the Contractor’s Construction Warranties.
Section 5.2    Termination by Owner. The occurrence of any of the following
events, acts or omissions shall constitute Events of Default by Manager under
this Agreement, subject to the cure periods set forth below:
(a)    any event, act or omission which constitutes an Improper Action by
Manager; or
(b)    the failure of Manager to achieve Substantial Completion by the Target
Substantial Completion Date; or


10



--------------------------------------------------------------------------------





(c)    subject to Unavoidable Delays, if Owner determines, in its reasonable
discretion, that it is unlikely that Manager will be able to achieve Substantial
Completion by the Target Substantial Completion Date and Manager fails within
thirty (30) days of its receipt of Notice of such determination from Owner, to
submit to Owner a recovery plan reasonably acceptable to Owner which describes
how Manager will , achieve Substantial Completion by the Target Substantial
Completion Date.
If an Event of Default occurs as described in subpart (a) of this Section 5.2
and Manager fails to cure such Event of Default within ten (10) Business Days
following Manager’s receipt of Notice from Owner, then Owner may terminate this
Agreement and/or exercise all remedies available to Owner at law or in equity,
except that if cure cannot be effected within such ten (10) Business Day period,
Manager shall have such additional time as is necessary to effect such cure,
provided Manager shall commence its efforts to cure within said ten (10)
Business Day period and pursues such cure diligently to completion. Owner shall
only be entitled to recover its actual damages from Manager, not to exceed the
aggregate amount of the Development Fee, and Owner hereby waives the right to
recover punitive, consequential, exemplary or other damages from Manager. If an
event an Event of Default occurs pursuant to subpart (b) of this Section 5.2,
then Owner shall have the right, as its sole and exclusive remedy (subject to
the following sentence), to recover the Liquidated Damages from Manager in lieu
of, and not in addition to, any other damages. After the occurrence of an Event
of Default pursuant to subpart (b) of this Section 5.2, Owner will also have the
right to terminate this Agreement by Notice to Manager at any time before
Substantial Completion occurs. Manager’s obligation to pay the Liquidated
Damages which have accrued as of the date of any termination under this
Agreement shall survive any such termination and accrued Liquidated Damages may
be deducted from any payments of the Development Fee due by Owner to Manager.
Owner acknowledges and agrees that the Liquidated Damages are a fair and
reasonable estimate of the damages Owner will suffer if a Substantial Completion
does not occur on or before the Target Substantial Completion Date.
Notwithstanding anything contained herein to the contrary, in no event shall the
aggregate amount of the Liquidated Damages exceed the aggregate amount of the
Development Fee. If an Event of Default occurs as described in subpart (c) of
this Section 5.2, then Owner may terminate this Agreement and/or exercise all
remedies available to Owner at law or in equity. Owner shall be entitled to
recover its actual damages from Manager, not to exceed the aggregate amount of
the Development Fee, and Owner waives the right to recover punitive,
consequential, exemplary or other damages from Manager.
Section 5.3    Termination by Manager. In the event Owner fails to perform, keep
or fulfill any of the covenants, undertakings, obligations or conditions set
forth in this Agreement, or in the event Owner shall commit an Improper Action,
and such failure or action shall continue for a period of ten (10) Business Days
after Notice of said failure is delivered by Manager to Owner, then Manager may
terminate this Agreement and/or exercise all remedies available to Manager at
law or in equity, except that if cure cannot be effected within such ten (10)
Business Day period, Owner shall have additional time as is necessary to effect
such cure, provided Owner shall commence its efforts to cure within said ten
(10) Business Day period and shall pursue such cure diligently to completion.
Upon such termination, Manager shall be entitled to any and all rights and
remedies which may be available to Manager at law or in equity, including
without limitation, the recovery of any portion of the Development Fee (but not
greater than the total amount of the Development


11



--------------------------------------------------------------------------------





Fee) that would have been earned if the Project would have achieved Substantial
Completion but for Owner’s default, except that Manager shall be limited to
recovery of only its actual damages and not punitive, consequential, exemplary
or other damages.
Section 5.4    Final Accounting. Upon termination of this Agreement for any
reason, Manager shall promptly deliver to Owner the following:
(a)    a final report, reflecting the data and information provided for in
Section 3.2 of this Agreement, as of the date of termination, such report to be
delivered within thirty (30) days after such termination;
(b)    any funds of Owner held by Manager shall be delivered to Owner promptly
following such termination (provided that Manager may deduct from such funds any
amounts due by Owner to Manager pursuant to the terms of this Agreement); and
(c)    all records, contracts, receipts for deposits, unpaid bills and other
papers or documents of Owner held by Manager and relating to the development or
construction of the Project, all such documents to be delivered promptly upon
such termination.
Section 5.5    Payment of Costs. A termination of this Agreement shall not limit
or terminate Owner’s obligations under Sections 3 and 2.5 of this Agreement,
which obligations shall survive any termination of this Agreement.
ARTICLE VI.    
GENERAL
Section 6.1    Assignment. Manager shall not, without Owner’s prior written
approval (which may be given or denied in Owner’s sole discretion), assign or
permit to be assigned any of its rights (other than its right to receive
payments of fees and reimbursements under this Agreement, which may be assigned
or pledged, but any such assignment or pledge shall be subject to all provisions
of this Agreement) or its obligations under this Agreement, whether by operation
of law or otherwise; provided, however, Manager, without the consent of Owner,
may assign its rights under this Agreement to an affiliate of Manager provided
that Manager gives Owner prior written notice of such assignment and furnishes
to Owner a copy of the instrument of assignment, and no such assignment by
Manager shall relieve Manager from liability for the performance of the
obligations of Manager hereunder. Owner shall not, without Manager’s prior
written approval (which may be given or denied in Manager’s sole discretion),
assign or permit to be assigned any of its rights or obligations hereunder,
whether by operation of law or otherwise; provided, however, Owner, without the
consent of Manager, may assign its rights under this Agreement to (i) an
affiliate of Owner, or (ii) the lender providing construction financing for the
Project provided that Owner gives Manager prior written notice of such
assignment and furnishes to Manager a copy of the instrument of assignment, and
no such assignment by Owner shall relieve Owner from liability for the
performance of the obligations of Owner hereunder.
Section 6.2    Notices. Any Notice must be in writing and may, unless otherwise
in this Agreement expressly provided, be given or be served by depositing the
same in the United States


12



--------------------------------------------------------------------------------





Mail, postage paid and registered or certified and addressed to the party to be
notified, with return receipt requested, or by delivering the same to such party
or to an officer or agent of such party, or Federal Express or similar delivery
service, addressed to the party to be notified. Notice deposited in the mail in
the manner hereinabove described shall be deemed to have been delivered and be
effective from and after the expiration of four (4) days after it is so
deposited. Notice given in any other manner shall be deemed to have been
delivered and be effective only if and when received or refused by the party to
be notified. Notice given by electronic mail shall be effective upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address. For purposes of Notice,
the addresses of the parties, until changed as hereinafter provided, shall be as
follows:


13



--------------------------------------------------------------------------------





Owner:
IBG Real Estate Holdings II, Inc.
1600 Redbud Blvd., Suite 400
McKinney, Texas 75069
Attn: Jim White
Email: jwhite@ibtx.com


with a copy to:
Haynie Rake Repass & Klimko, P.C.
14643 Dallas Parkway, Suite 550
Dallas, Texas 75254
Attn: Mark Haynie
Email: mark@hrrpc.com


Manager:
KDC McKinney Development One LLC
8115 Preston Road, Suite 700
Dallas, Texas 75225
Attention: Scott Ozymy
Email: scott.ozymy@kdc.com


with a copy to:
Gardere Wynne Sewell LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201
Attention: George C. Dunlap, Jr.
Email: gdunlap@gardere.com



However, each of the parties named in this Section 6.2 as being entitled to
receive Notices shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America, by at least five (5) days
written Notice to each such other party.
Section 6.3    Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto regarding the engagement of Manager as
described herein and shall


14



--------------------------------------------------------------------------------





supersede all other prior agreements written or oral between the parties hereto
and relating to the Project. No modification hereof shall be effective unless
made by supplemental agreement in writing executed by the parties hereto. Owner
and Manager each represent to the other that the execution and delivery of this
Agreement by Owner and Manager, respectively, has been duly authorized and is
the binding act and deed of Owner and Manager, respectively, and the persons
executing the Agreement represent that they are duly authorized to do so.
Section 6.4    Nature of Contract. The relationship between Owner and Manager
under the terms of this Agreement shall be that of independent parties, and
notwithstanding anything to the contrary set forth herein, Manager shall perform
its duties and provide the services contemplated by this Agreement as an
independent contractor. Nothing contained in this Agreement or in the
relationship of Owner and Manager shall be deemed to constitute a partnership,
joint venture or any other similar relationship.
Section 6.5    Governing Law. This Agreement is made pursuant to, and shall be
governed by and construed in accordance with, the laws of the State of Texas and
venue for any action brought hereunder shall be in Collin County, Texas.
Section 6.6    No Waiver; Cumulative Remedies. The failure of Owner or Manager
to seek redress for violation, or to insist upon the strict performance of any
covenant, agreement, provision or condition of this Agreement, shall not
constitute a waiver of the terms of such covenant, agreement, provision or
condition at subsequent times or of the terms of any other covenant, agreement,
provision or condition, and Owner and Manager shall have all remedies provided
herein and by applicable law with respect to any subsequent act which would have
originally constituted a violation.
Section 6.7    Partial Invalidity. If any provisions of this Agreement, or the
application thereof to any particular party or circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such provision to any other particular party or circumstance, shall be valid
and enforceable.
Section 6.8    Captions. The captions under the Article numbers and beside the
Section numbers of this Agreement are for convenience and reference only and in
no way define, limit, or described the scope or intent of this Agreement, and in
no way affect or constitute a part of this Agreement.
Section 6.9    Incorporation of Exhibits. All Exhibits attached hereto are
hereby incorporated herein by this reference and made a part hereof for all
purposes.
Section 6.10    Excusable Delay. If either party hereto shall be delayed or
prevented from the performance of any act required hereunder by reason of an
Unavoidable Delay, then performance of such act shall be excused for such period
of delay and the period for the performance of any such act shall be extended
for a period equivalent to (but no longer than) the period of such delay;
provided, however, that Unavoidable Delay shall not be an excuse for the failure
of any party to make any payment due hereunder as and when due.


15



--------------------------------------------------------------------------------





Section 6.11    Attorney’s Fees. In the event of any litigation regarding this
Agreement, the nonprevailing party shall pay to the reasonable attorney’s fees
and costs of court incurred by the prevailing party.
Section 6.12    Effect of Holidays: Business Days. In the event any date
specified or computed under this Agreement for the performance of an obligation
by any party hereto, or for the occurrence of any event provided for herein,
shall be a Saturday, Sunday or “recognized holiday” (defined for purposes hereof
as any holiday observed by national banking associations), then the date for
such performance or occurrence shall automatically be extended to the next
calendar day which is not a Saturday, Sunday or recognized holiday. As used
herein, the term “Business Day” means any day other than Saturday, Sunday and
any day which is a “recognized holiday” (as defined above). If the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.
Section 6.13    No Third Party Beneficiaries. The respective rights and
obligations of Owner and Manager set forth in this Agreement are intended to be
for the exclusive benefit of the party to this Agreement enjoying such right or
of the obligee of such obligation, respectively, and it is not the intention of
either Owner or Manager to create, and this Agreement shall not operate or be
construed to create, any third party beneficiary rights or other rights in favor
or any person or entity other than Owner and Manager, respectively, and their
respective permitted successors and assigns, if any, under the terms of this
Agreement.
Section 6.14    Multiple Counterparts; Multiple Signature Pages. This Agreement
and any amendment or supplement thereto may be executed in two or more
counterparts (each of which may bear the original signatures of all or some of
the parties to this Agreement), and, if each of the parties to this Agreement
has executed at least one such counterpart, then all such counterparts together
shall constitute one and the same agreement with the same force and effect as if
all signatures appeared on a single document. Any signature page of this
Agreement or of such an amendment or supplement thereto may be detached from any
counterpart thereof without impairing the legal effect of any signatures
thereon, and may be attached to another counterpart thereof identical in form
thereto but having attached to it one or more additional counterparts of the
same or other signature pages to this Agreement.
Section 6.15    Guaranty Agreements. Concurrently with the execution of this
Agreement, (a) Owner shall cause Independent Bank Group, Inc. to execute and
deliver to Manager the guaranty which is attached hereto as Exhibit F, and (b)
Manager shall cause KDC Holdings, LLC to execute and deliver to Owner the
guaranty which is attached hereto as Exhibit G.
[SIGNATURE PAGE ON FOLLOWING PAGE]


16



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Owner and Manager have executed this Agreement to be
effective as of the Effective Date.
OWNER:


IBG REAL ESTATE HOLDINGS II, INC.,
a Texas corporation




By:    /s/ David R Brooks                
David R. Brooks
President


MANAGER:


KDC MCKINNEY DEVELOPMENT ONE LLC,
a Texas limited liability company




By:    /s/ M. Scott Ozymy                
M. Scott Ozymy
Vice President






17



--------------------------------------------------------------------------------






EXHIBIT A
Land
Being Lot 4, Block A, of PARKSIDE AT CRAIG RANCH ADDITION, an Addition to the
City of McKinney, Collin County, Texas, according to the conveyance plat thereof
recorded in Volume 2017, Page 595, Plat Records, Collin County, Texas.






131954361v1

--------------------------------------------------------------------------------






EXHIBIT B
Preliminary Budget




131954361v1

--------------------------------------------------------------------------------







INDEPENDENT BANK OF TEXAS
MCKINNEY, TX
BUDGET 01/10/18
 
 
 
 
 
 
 
 
Total
Cost/
Total RSF
% of Total
 
DEVELOPER GUARANTEED COSTS
 
 
 
 
 
1) SITE AND SHELL A&E
 


$1,807,000




$11.22


4.2
%
 
Site & Shell A&E


$1,086,500


 
 
 
 
Civil Engineer


$113,700


 
 
 
 
Data/Landscape


$156,500


 
 
 
 
Interior A&E


$450,000


 
 
 
 
2) HARD COST OF CONSTRUCTION
 


$36,015,000




$223.70


83.5
%
 
Site, Core, Shell & Parking


$34,915,000


 
 
 
 
Landscape Allowance


$1,100,000


 
 
 
 
3) OFFSITE ALLOWANCE
 


$300,000




$1.86


0.7
%
 
4) BUILDER’S RISK INSURANCE
 


$305,000




$1.89


0.7
%
 
5) LEED, TESTING & CONSULTING (incl. matls testing & insp)
 


$350,000




$2.17


0.8
%
 
6) KDC LEGAL & PROJECT DUE DILIGENCE
 


$200,000




$1.24


0.5
%
 
Project Legal


$100,000


 
 
 
 
Due Diligence (ESA Ph I; Geotech, etc)


$100,000


 
 
 
 
7) INTERIOR IMPROVEMENTS (2)
 
TBD


TBD


TBD


 
8) DEVELOPER CONTINGENCY
 


$2,500,000




$15.53


5.8
%
 
TOTAL DEVELOPER GUARANTEED COSTS
 


$41,477,000




$257.62


96.2
%
 
 
 
 
 
 
 
KDC COMPENSATION
 
 
 
 
 
9) INITIAL DEVELOPMENT FEE (3)
 


$1,659,000




$10.30


3.8
%
 
TOTAL PROJECT COST
 


$43,136,000




$267.93


100.0
%
 
 
 
 
 
 
 
TOTAL RENTABLE SQUARE FEET
 
161,000


 
 
 
 
 
 
 
 
 





131954361v1

--------------------------------------------------------------------------------







Footnotes:            
1) Land is not included in Developer Guaranteed Costs
2) Once the Interior Improvements are designed and priced, the Budget will be
revised to incorporate the approval cost for the Interior Improvements.
3) At the time the Budget is increased for the cost of the Interior
Improvements, KDC’s Development Fee will also be increased by 4% times the costs
of the Interior Improvements.










131954361v1

--------------------------------------------------------------------------------






EXHIBIT C
Preliminary Construction Schedule






131954361v1

--------------------------------------------------------------------------------






EXHIBIT D
Preliminary Plans and Specifications






131954361v1

--------------------------------------------------------------------------------






EXHIBIT E
Form of Monthly Reports






131954361v1

--------------------------------------------------------------------------------






EXHIBIT F
Independent Bank Group Guaranty Agreement
GUARANTY
THIS GUARANTY (this “Guaranty”) is entered into as of January 18, 2018 (the
“Effective Date”), by INDEPENDENT BANK GROUP, INC., a Texas corporation
(“Guarantor”), for the benefit of KDC MCKINNEY DEVELOPMENT ONE LLC, a Texas
limited liability company (“Manager”).
A.    Concurrently herewith, Manager and IBG REAL ESTATE HOLDINGS II, INC., a
Texas corporation (“Owner”), are entering into a certain Development Management
Agreement (the “DMA”), pursuant to the terms of which Owner has engaged Manager
to perform certain services for Owner.
B.    Owner is an affiliate of Guarantor and the execution of the DMA
constitutes a direct benefit to Guarantor.
NOW, THEREFORE, for and in consideration of TEN DOLLARS ($10.00), Manager’s
execution of the DMA, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor hereby covenants and
agrees as follows:
1.    Guarantor unconditionally and irrevocably guarantees to Manager the timely
payment and performance of the obligations of Owner under the DMA (such
obligations being called the (“Guaranteed Obligations”).
2.    Guarantor’s obligations under this Guaranty shall terminate as and when
Owner’s liability to Manager terminates under the DMA.
3.    Upon any failure of Owner to pay any of the Guaranteed Obligations when
due, Guarantor hereby agrees to assume responsibility for such payment. This
Guaranty is a guarantee of payment and performance and not of collection and the
liability of Guarantor hereunder is primary and not secondary. Manager may, at
its option, proceed against Guarantor directly without first commencing an
action or obtaining a judgment against Owner or any other party.
4.    The obligations of Guarantor under this Guaranty shall in no way be
impaired by, and Guarantor will remain bound under this Guaranty without notice
or further assent from Guarantor, notwithstanding:
(a)    the bankruptcy, liquidation, insolvency, dissolution, reorganization or
similar proceeding (or release or discharge in connection therewith) of Owner;
or
(b)    any impairment, limitation or modification of the liability of Owner (or
its estate in bankruptcy), or of any remedy for the enforcement of Owner’s
liability under the DMA, resulting from the operation of any present or future
provision of the United States Bankruptcy Code to other statute or from the
decision of any court.




131954361v1

--------------------------------------------------------------------------------





5.    Guarantor represents and warrants to Manager that (a) the execution and
delivery of this Guaranty has been duly authorized by Guarantor and does not
contravene any contractual restriction applicable to it, (b) no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for its execution, delivery and
performance of this Guaranty, (c) there are no conditions precedent to the
effectiveness of this Guaranty against Guarantor that have not been satisfied or
waived, (d) Guarantor will, directly or indirectly, benefit from the transaction
which is the subject of the DMA, and (e) neither the execution, delivery or
performance of this Guaranty, nor compliance with the terms and provisions
hereof conflicts or will conflict with or results or will result in a default
under or a breach of any of the terms, conditions or provisions of the
organizational documents of Guarantor or of any contract to which Guarantor is a
party or by which it is bound.
6.    Guarantor hereby waives diligence and all demands, protests, presentments,
and notices of any kind or nature, including, without limitation, notices of
protest, dishonor, nonpayment, acceptance of this Guaranty, and notices of the
creation, renewal, extension, modification or accrual of any of the Guaranteed
Obligations. This Guaranty contains the full agreement of the Guarantor and is
not subject to any oral conditions. This Guaranty shall be applicable to and
binding upon the each of the representatives, successors and assigns of the
Guarantor.
7.    Any notice, request, instruction, consent or other document to be given
hereunder by any party hereto to another, including process issuing out of any
court having jurisdiction over the parties hereto, shall be in writing and
delivered to the address of the party indicated below: (i) personally; or (ii)
via a nationally recognized overnight courier service. Delivery shall be deemed
to have occurred upon receipt.




131954361v1

--------------------------------------------------------------------------------





if to Guarantor, to:
Independent Bank Group, Inc.
1600 Redbud Blvd., Suite 400
McKinney, Texas 75069
Attn: Jim White
Email: jwhite@ibtx.com


with a copy to:
Haynie Rake Repass & Klimko, P.C.
14643 Dallas Parkway, Suite 550
Dallas, Texas 75254
Attn: Mark Haynie
Email: mark@hrrpc.com


if to Owner, to:
KDC McKinney Development One LLC
8115 Preston Road, Suite 700
Dallas, Texas 75225
Attention: Scott Ozymy
Email: scott.ozymy@kdc.com


with a copy to:
Gardere Wynne Sewell LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201
Attention: George C. Dunlap, Jr.
Email: gdunlap@gardere.com



8.    This Guaranty shall be governed by and construed in accordance with the
laws of the State of Texas without regard to any conflicts of laws. Guarantor
submits to exclusive personal jurisdiction and service of process in any
proceeding relating to this Guaranty in a federal or state court located in
Collin County, Texas.
9.    Guarantor agrees to pay all costs and expenses which may be incurred by
Manager in the enforcement or interpretation of this Guaranty, including
reasonable attorneys’ fees (to be




131954361v1

--------------------------------------------------------------------------------





determined by the court and not by a jury), and including all costs and
reasonable attorneys’ fees incurred in any bankruptcy or insolvency proceeding
or on appeal to one or more appellate courts. All amounts payable by Guarantor
pursuant to this Section 9 shall be included in the Guaranteed Obligations.
10.    In the event of the unenforceability or invalidity of any one or more of
the terms, covenants, conditions or provisions of this Guaranty under applicable
law, such unenforceability or invalidity shall not render any other of the
terms, covenants, conditions or provisions hereof unenforceable or invalid and
the parties hereto agree that this Guaranty will be construed as if such
unenforceable or invalid provisions were never contained herein.
[SIGNATURE PAGE TO FOLLOW]




131954361v1

--------------------------------------------------------------------------------







This Guaranty is executed to be effective as of the Effective Date.
GUARANTOR:


INDEPENDENT BANK GROUP, INC.,
a Texas corporation




By:    /s/ David R. Brooks                
David R. Brooks
Chairman of the Board, CEO, and President








131954361v1

--------------------------------------------------------------------------------






EXHIBIT G
KDC Guaranty Agreement
GUARANTY
THIS GUARANTY (this “Guaranty”) is entered into as of January 18, 2018 (the
“Effective Date”), by KDC HOLDINGS LLC, a Delaware limited liability company
(“Guarantor”), for the benefit of IBG REAL ESTATE HOLDINGS II, INC., a Texas
corporation (“Owner”).
A.    Concurrently herewith, KDC McKinney Development One LLC (“Manager”) and
Owner are entering into a certain Development Management Agreement (the “OMA”)
pursuant to the terms of which Owner has engaged Manager to perform certain
services for Owner.
B.    Manger is an affiliate of Guarantor and the execution of the DMA
constitutes a direct benefit to Guarantor.
NOW, THEREFORE, for and in consideration of TEN DOLLARS ($10.00), Owner’s
execution of the DMA, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor hereby covenants and
agrees as follows:
1.    All capitalized terms used but not expressly defined herein have the
meanings assigned to them in the DMA.
2.    Guarantor unconditionally and irrevocably guarantees to Owner the timely
payment and performance of the obligations of Manager under the DMA (such
obligations, subject however, to the same limitations on Manager’s liability to
Owner as set forth in the DMA being called the (“Guaranteed Obligations”).
3.    Guarantor’s obligations under this Guaranty shall terminate as and when
Manager’s liability to Owner terminates under the DMA.
4.    Upon any failure of Manager to pay any of the Guaranteed Obligations when
due, Guarantor hereby agrees to assume responsibility for such payment. This
Guaranty is a guarantee of payment and performance and not of collection and the
liability of Guarantor hereunder is primary and not secondary. Owner may, at its
option, proceed against Guarantor directly without first commencing an action or
obtaining a judgment against Manager or any other party.
5.    The obligations of Guarantor under this Guaranty shall in no way be
impaired by, and Guarantor will remain bound under this Guaranty without notice
or further assent from Guarantor, notwithstanding:
(a)    the bankruptcy, liquidation, insolvency, dissolution, reorganization or
similar proceeding (or release or discharge in connection therewith) of Manager;
or




131954361v1

--------------------------------------------------------------------------------





(b)    any impairment, limitation or modification of the liability of Manager
(or its estate in bankruptcy), or of any remedy for the enforcement of Manager’s
liability under the Agreement, resulting from the operation of any present or
future provision of the United States Bankruptcy Code or other statute or from
the decision of any court; or
6.    Guarantor represents and warrants to Owner that (a) the execution and
delivery of this Guaranty has been duly authorized by Guarantor and does not
contravene any contractual restriction applicable to it, (b) no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for its execution, delivery and
performance of this Guaranty, (c) there are no conditions precedent to the
effectiveness of this Guaranty against Guarantor that have not been satisfied or
waived, (d) such Guarantor will, directly or indirectly, benefit from the
transaction which is the subject of the Agreement, and (e) neither the
execution, delivery or performance of this Guaranty, nor compliance with the
terms and provisions hereof conflicts or will conflict with or results or will
result in a default under or a breach of any of the terms, conditions or
provisions of the organizational documents of Guarantor or of any contract to
which Guarantor is a party or by which it is bound.
7.    Guarantor hereby waives diligence and all demands, protests, presentments,
and notices of any kind or nature, including, without limitation, notices of
protest, dishonor, nonpayment, acceptance of this Guaranty, and notices of the
creation, renewal, extension, modification or accrual of any of the Guaranteed
Obligations. This Guaranty contains the full agreement of the Guarantor and is
not subject to any oral conditions. This Guaranty shall be applicable to and
binding upon the each of the representatives, successors and assigns of the
Guarantor.
8.    Any notice, request, instruction, consent or other document to be given
hereunder by any party hereto to another, including process issuing out of any
court having jurisdiction over the parties hereto, shall be in writing and
delivered to the address of the party indicated below: (i) personally; or (ii)
via a nationally recognized overnight courier service. Delivery shall be deemed
to have occurred upon receipt. ·
if to Guarantor, to:


KDC Holdings LLC
8115 Preston Road, Suite 700
Dallas, Texas 75225
Attention: Scott Ozymy


with a copy to:


Gardere Wynne Sewell LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201
Attention: George C. Dunlap, Jr.






131954361v1

--------------------------------------------------------------------------------





if to Owner, to:


IBG Real Estate Holdings II, Inc.
1600 Redbud Blvd., Suite 400
McKinney, Texas 75069
Attn: Jim White


with a copy to:


Haynie Rake Repass & Klimko, P.C.
14643 Dallas Parkway, Suite 550
Dallas, Texas 75254
Attn: Mark Haynie


9.    This Guaranty shall be governed by and construed in accordance with the
laws of the State of Texas without regard to any conflicts of laws. Guarantor
submits to exclusive personal jurisdiction and service of process in any
proceeding relating to this Guaranty in a federal or state court located in
Collin County, Texas.
10.    Guarantor agrees to pay all costs and expenses which may be incurred by
Owner in the enforcement or interpretation of this Guaranty, including
reasonable attorneys’ fees (to be determined by the court and not by a jury),
and including all costs and reasonable attorneys’ fees incurred in any
bankruptcy or insolvency proceeding or on appeal to one or more appellate
courts. All amounts payable by Guarantor pursuant to this Section 10 shall be
included in the Guaranteed Obligations and shall be subject to the limitation on
Guarantor’s liability under this Guaranty which is set forth in Section 2 above.
11.    In the event of the unenforceability or invalidity of any one or more of
the terms, covenants, conditions or provisions of this Guaranty under applicable
law, such unenforceability or invalidity shall not render any other of the
terms, covenants, conditions or provisions hereof unenforceable or invalid and
the parties hereto agree that this Guaranty will be construed as if such
unenforceable or invalid provisions were never contained herein.
[SIGNATURE PAGE TO FOLLOW]




131954361v1

--------------------------------------------------------------------------------







This Guaranty is executed to be effective as of the Effective Date.
GUARANTOR:


KDC HOLDINGS LLC,
Delaware limited liability company




By:    /s/ Tobin C. Grove                
Tobin C. Grove,
President




131954361v1